Order entered March 7, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-00653-CV

               BRANCH BANKING AND TRUST COMPANY, Appellant

                                          V.

                    TCI LUNA VENTURES, LLC AND
           TRANSCONTINENTAL REALTY INVESTORS, INC., Appellees

                   On Appeal from the 192nd Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-12-03653

                                       ORDER
      The Court GRANTS appellees’ March 6, 2013 unopposed motion to extend time to file a

motion for rehearing. We ORDER appellees to file their motion for rehearing on or before

MARCH 25, 2013.




                                               /David W. Evans
                                               DAVID W. EVANS
                                               JUSTICE